DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 discloses “wherein a plurality of at least one of the upper slit or the lower slit”.  From the present claim language it is not clear if there are a plurality of slits or if there only one slit. It is not clear how there is a plurality of at least one?  Due to the lack of clarity the claim is regarded as indefinite.  Additionally, it is not clear what is meant by “a number of the lower slit”.  It is not clear whether the claimed “number” is referring to a particular slit or to a quantity number of slits?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeuchi et al (US 6533063 B1).

With respect to claim 1, Ikeuchi discloses a display device comprising: 
a display (fig.1 #10) on which an image is displayed on a display surface; 
a rear cover (fig.1 #11 “television box”) arranged on a back surface side of the display (col.5 ln.10-17); and 
an upper speaker and a lower speaker arranged between the display and the rear cover and located so as to be separated vertically from each other (fig.1 #1; col.5 ln.15-17), 
wherein an upper slit (fig.2 #7) functioning as a passage hole for sound output from the upper speaker is located above the display (col.5 ln.39-42; each upper speaker #1 comprises a slit #7 for passage of sound), 
a lower slit (fig.2 #7) functioning as a passage hole for sound output from the lower speaker is located below the display (col.5 ln.39-42; each lower speaker #1 comprises a slit #7 for passage of sound), and 
col.5 ln.51-67, col.6 ln.1-22; fin #5 may be characterized by different shapes and positions thereby affecting a vertical width of the slits #7, in certain configurations such as shown in figure 2, the slits #7 are not an identical vertical width, therefor the slit width of the upper speaker #1 could be arranged as either smaller or larger than a slit width of the lower speakers #1).

With respect to claim 2, Ikeuchi discloses the display device according to claim 1, wherein a plurality of at least one of the upper slit or the lower slit is formed so as to be separated vertically from each other, and a number of the lower slit is larger than a number of the upper slit (fig.2 slits #7 are separated vertically from each other).

With respect to claim 3, Ikeuchi discloses the display device according to claim 1, wherein an outer frame that covers the display from an outer peripheral side is provided, and the upper slit and the lower slit are formed in the outer frame (fig.1 speaker devices #1 containing slits #7 shown in fig.2 are arranged in outer frame #11 of the display device).

With respect to claim 4, Ikeuchi discloses the display device according to claim 1, wherein two of the upper speakers and two of the lower speakers are arranged so as to be separated horizontally from each other (see fig.1; col.5 ln.10-17).

col.5 ln.10-17; each speaker device is on the backside of the front face of the television box #11).

With respect to claim 6, Ikeuchi discloses the display device according to claim 1, wherein a part of the upper speaker is located above the display (see fig.1 #1).

With respect to claim 9, Ikeuchi discloses the display device according to claim 1, wherein a part of the lower speaker is located below the display (see fig.1 #1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi et al (US 6533063 B1) in view of Yeo et al (US 20160014367 A1).

With respect to claim 7, Ikeuchi discloses the display device according to claim 6, wherein the upper speaker includes a sound output unit that outputs sound (fig.1 #1), however does not disclose expressly a metal plate that faces the sound output unit in an output direction of sound from the sound output unit, and is located below the upper slit.
Yeo discloses a display device (fig.9 #1) comprising a sound output unit (fig.9 #52) and a plate (fig.9 #42,112) that faces the sound output unit in an output direction of sound from the sound output unit; wherein the plate of the upper speaker is inclined upward and diagonally forward (see fig.9)(Par.[0050][0055-0057]).
It would have been obvious before the effective filing date of the present invention to person of ordinary skill in the art to use the plate of Ikeuchi to direct sound waves from the sound output unit of Yeo to the slit openings.  The motivation for doing so would have been to allow the sound output units of Ikeuchi to be mounted behind the display, thereby reducing the dimensions of the frame need to house the sound output units. 
The combination of Ikeuchi and Yeo does not disclose wherein the plate is made of metal. 
Official Notice is taken that the use of metals as a design material is well-known in the art. It would have been obvious before the effective filing date of the present 

With respect to claim 8, Ikeuchi discloses the display device according to claim 7, however does not disclose expressly wherein the metal plate of the upper speaker is inclined upward and diagonally forward.  (Note: the terms diagonal and upward are not defined as relative to set axis, direction or position).
Yeo discloses a display device (fig.9 #1) comprising a sound output unit (fig.9 #52) and a plate (fig.9 #42,112) that faces the sound output unit in an output direction of sound from the sound output unit; wherein the plate of the upper speaker is inclined upward and diagonally forward (see fig.9)(Par.[0050][0055-0057]).
It would have been obvious before the effective filing date of the present invention to person of ordinary skill in the art to use the plate of Ikeuchi to direct sound waves from the sound output unit of Yeo to the slit openings.  The motivation for doing so would have been to allow the sound output units of Ikeuchi to be mounted behind the display, thereby reducing the dimensions of the frame need to house the sound output units. 
The combination of Ikeuchi and Yeo does not disclose wherein the plate is made of metal. 
Official Notice is taken that the use of metals as a design material is well-known in the art. It would have been obvious before the effective filing date of the present invention to person of ordinary skill in the art to use metal as the material for the plate 

With respect to claim 10, Ikeuchi discloses the display device according to claim 9, wherein the lower speaker includes a sound output unit that outputs sound (fig.1 #1), however does not disclose expressly and a metal plate that faces the sound output unit in an output direction of sound from the sound output unit, and is located above the lower slit.
Yeo discloses a display device (fig.9 #1) comprising a sound output unit (fig.9 #52) and a plate (fig.9 #42,112) that faces the sound output unit in an output direction of sound from the sound output unit; wherein the plate of the upper speaker is inclined upward and diagonally forward (see fig.9)(Par.[0050][0055-0057]).
It would have been obvious before the effective filing date of the present invention to person of ordinary skill in the art to use the plate of Ikeuchi to direct sound waves from the sound output unit of Yeo to the slit openings.  The motivation for doing so would have been to allow the sound output units of Ikeuchi to be mounted behind the display, thereby reducing the dimensions of the frame need to house the sound output units. 
The combination of Ikeuchi and Yeo does not disclose wherein the plate is made of metal. 
Official Notice is taken that the use of metals as a design material is well-known in the art. It would have been obvious before the effective filing date of the present invention to person of ordinary skill in the art to use metal as the material for the plate 

With respect to claim 11, Ikeuchi discloses the display device according to claim 10, however does not disclose expressly wherein the metal plate of the lower speaker is inclined downward and diagonally forward.  (Note: the terms diagonal and downward are not defined as relative to set axis, direction or position).
Yeo discloses a display device (fig.9 #1) comprising a sound output unit (fig.9 #52) and a plate (fig.9 #42,112) that faces the sound output unit in an output direction of sound from the sound output unit; wherein the plate of the upper speaker is inclined upward and diagonally forward (see fig.9)(Par.[0050][0055-0057]).
It would have been obvious before the effective filing date of the present invention to person of ordinary skill in the art to use the plate of Ikeuchi to direct sound waves from the sound output unit of Yeo to the slit openings.  The motivation for doing so would have been to allow the sound output units of Ikeuchi to be mounted behind the display, thereby reducing the dimensions of the frame need to house the sound output units. 
The combination of Ikeuchi and Yeo does not disclose wherein the plate is made of metal. 
Official Notice is taken that the use of metals as a design material is well-known in the art. It would have been obvious before the effective filing date of the present invention to person of ordinary skill in the art to use metal as the material for the plate #42 of the combination of Ikeuchi and Yeo.  The motivation for doing so would have been to use a durable material that comprises appropriate sound reflection properties.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi et al (US 6533063 B1) in view of You et al (US 5361380). 

With respect to claim 12, Ikeuchi discloses the display device according to claim 1, however does not disclose expressly wherein a bass speaker having a sound output band lower than that of the upper speaker and the lower speaker is arranged between the display and the rear cover, and the bass speaker is located between the upper speaker and the lower speaker in a vertical direction.
You discloses a display device (fig.3) wherein a bass speaker (fig.4 #14) is arranged between the display and a rear cover, and the bass speaker is located between the upper and the lower frame in a vertical direction (col.4 ln.50-59).
It would have been obvious before the effective filing date of the present invention to person of ordinary skill in the art to use the bass speaker of You within the display device of Ikeuchi.  The motivation for doing so would have been to reproduce bass sounds in a low frequency range. 

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buck (US 20200099883 A1) discloses a television frame assembly. 
Kim et al (US 20170026726 A1) discloses a speaker and electronic apparatus. 
Hamadate (US 20150163574 A1) discloses a display apparatus. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654